 In the Matter of CENTRALFIBREPRODUCTS COMPANYandCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. 17-R-840.-Decided May 16, 19144Mr. Lee HornbakerandMr. Edwin B. Brabets,of Hutchinson,Kans.,'for the Company.Mr. Michael LivodaandMr. T. A. Long,of Denver, Colo., for theCIO.Mr. Archie Hook,of Albany, N. Y., for the International.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE -Upon a petition duly filed by Congress of Industrial Organizations,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees _ of CentralFibre Products' Company, Denver, Colorado, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before John A. Weiss, Trial Examiner.Saidhearing was held, at Denver, Colorado, on April 14, 1944. TheCompany, the CIO, and International Brotherhood of ' Paperherein called Local #446, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses- and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and ,are hereby affirmed.The Company filed a mo-tion for dismissal of this proceeding.The Trial Examiner referredthe motion to the" Board.The motion is denied.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board" makes the following :56 N. L.R. B., No. 105.552' CENTRAL FIBRE PRODUCTS COMPANYFINDINGS OF, FACT'I.THE BUSINESSOF THE COMPANY553,The Company, a Delaware corporation, is engaged at Denver,Colorado, in the manufacture and sale of paper, ands-paper, products 1During 1943, approximately 15 to 20 percent of the raw materials usedby the Company at Denver, totally valued in excess of $250,000, cameinto Colorado from sources outside that State, while approximately45 to 50 percent of the Company's finished products was sent to pointsoutside the State of Colorado.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDCongress of IndustrialOrganizations and InternationalBrother-hood of PaperMakers, affiliatedwith the AmericanFederation ofLabor, are labor organizations admitting to membership employees ofthe Company.-III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of certain of the Company'semployees on the ground that there exists a collective agreement be-tween the Company and Local #446 covering the employees involved.At the hearing the Company and the International asserted that thisagreement constitutes a bar to this proceeding.The Company and Local 350 of the International have been oper-ating under a series of written collective agreements covering em-ployees at the Company's Hutchinson, Kansas, plant, since 1935. TheDenver plant, the sole plant involved in this proceeding, began itspresent operations in June 1941; with a personnel nucleus from theHutchinson plant. In about November 1941, Local #446 was formedat the Denver plant and in April 1942 it requested from the Companya collective agreement and submitted a proposed written contractcovering the Denver employees.2 -The contract was never executed.purposes of this proceeding that the Company thereafter orally ex-iThe Company also operates several other plants in other States.Local #446 had been formed upon recommendation of the International in reply to aninquiry by Local #446 as to possible operation of Local #446 as a sub-local of Local#350 in order to preserve the Hutchinson seniority rights of these employees who hadbeen transferred from Hutchinson to, Denver.According to,Local,##446, since the, organizational advent of the C. I. O. at the Denverplant in June 1943, Local##446's membership has declined and it "started to deteriorate." 554DECISIONS OF'NATIONAL LABOR RELATIONS BOARDtended the benefits under the Hutchinson contract to the Denveremployees, and that Local #446 accepted the extension. Since April1942 Local #446 has riot sought to negotiate with the Company for aseparate agreement for the, Deliver,. plant. In October 1942 and inDecember 1943 the Company and Local #350 negotiated writtencontracts covering the Hutchinson plant.Neither of these agreementsincluded by its terms the Denver plant, specifically providing that theagreements were with the Company "Hutchinson, Kansas, mill,". andthat recognition was extended by the "Hutchinson Mill" to Local #350,as sole representative of the employees at the Hutchinson plant. Otherprovisions of these agreements limit ,their operation to the Hutchinsonmill.Local #446 is not a signatory to either agreement.The Company and the International, assert that the Hutchinsonagreements were applied by oral arrangement to the Denver plant,and that the present Hutchinson contract is a bar to this proceedinginvolving the' Denver.plant employees. 'We disagree.The Hutchin-son and Denver plants are about 450 miles apart.Except for thefact that top supervisory officials of the Company control certaingeneral policies at both plants, there is no such interrelation betweenthe plants as to make them in fact one operative unit, and the Com-pany conceded at the hearing that the two plants were separate anddistinct.In fact, the parties have agreed, as stated below, that theDenver plant, can properly constitute a separate unit for purposesof collective bargaining.We have repeatedly held that an oral collective agreement does not constitute a bar to. an investigation ofrepresentatives since it lacks the stabilizing features and effect of awritten contract.'We reiterate our position in that respect and findthat the contract relied on by the Company and the Internationaldoes not -constitute a bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a,question affecting` commerce has arisen concerningthe, representation of employees of the Company, within the meaningof Section 9 (c) and Section-2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT .We find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company at itssSee eg.,Matter'of Eicor, Inc.,46 N. L.The FieldExaminer reportedthat the C. I. O. submitted68 authorization cards, 63 ofwhich bore/thenames of persons listed onthe Company's pay roll of February13, 1944,which contained the names of 67 employeesin the appropriate, unit.The International submittedits dues records and certain membership application cards,and points to those and its contracts as evidencing its interest in the employees involved. CENTRAL FIBRE PRODUCTS COMPANY555Denver plant, excluding office clerks, watchmen, and 'all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which`has arisen be 'resolved by-an election by secret ballot among the em-ployees in:the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to,the limitations and- additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested iii the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and -pursuant to Article III, Section 9, of National Labor Relations'Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central FibreProducts Company, an election by secret ballot shall be conducted asearly, as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among' the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees' who did not,work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the, polls, but excludingthose employees who have since quit or been, discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by the Congress ofIndustrial Organizations, or by International Brotherhood of PaperMakers, A. F. of L.,5 for the purposes of collective bargaining, or byneither.6The unions here involved request that they be named on the, ballot as shown in thetext.The request is granted.